                  Case 1:19-cv-11869-MKV-DCF Document 27 Filed 04/15/20 Page 1 of 4




Florida Office                                 425 North Andrews Avenue                                      New York Office
                                                         Suite 2                                        J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                         Fort Lauderdale, FL 33301
Seth M. Lehrman *†                              _________________________                                      † Admitted in California
                                                                                                    ◊ Admitted in District of Columbia
                                                  Telephone (954)524‐2820
Brittany N. Henderson *◊                                                                                          * Admitted in Florida
                                                     Fax (954)524‐2822                                        ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                              ⱡ Board Certified Civil Trial Lawyer



                                                    April 15, 2020

       Filed Via ECF
       Magistrate Judge Debra C. Freeman
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street, New York, NY 10007

                 Re:   VE v. Nine East 71st Street et al., No. 19-cv-07625 (S.D.N.Y.) (Nathan, J.)
                       Katlyn Doe v. Darren K. Indyke et al., 19-cv-07771 (S.D.N.Y.) (Castel, J.)
                       Pricilla Doe v. Darren K. Indyke et al., No. 19-cv-07772 (S.D.N.Y.) (Carter, J.)
                       Lisa Doe v. Darren K. Indyke et al., No. 19-cv-07773 (S.D.N.Y.) (Ramos, J.)
                       Anastasia Doe v. Darren K. Indyke, et al., No. 19-cv-11869 (S.D.N.Y.) (Nathan, J.)

       Dear Judge Freeman,

       We represent the five Plaintiffs referenced above whose cases have all been assigned to Your Honor.
       We write to provide you with a Status Update regarding the progress of settlement discussions in the
       cases. As Your Honor is likely aware, counsel for claimants have spent a substantial amount of time
       working with both the Attorney General of the Virgin Islands and the Estate in an effort to facilitate the
       establishment of an independent and Voluntary Claims Resolution Program (“Program”) for the
       purposes of resolving sexual abuse claims against Jeffrey Epstein. Unfortunately, we have reached a
       point of apparent impasse, and thus felt it necessary to apprise the Court of the recent events that have
       transpired.

       As Your Honor is aware, on November 14, 2019, the Estate sought approval of the Program from the
       probate court in the United States Virgin Islands. On January 15, 2020, just before the February 4, 2020
       hearing wherein approval of the Program was anticipated, the Attorney General of the Virgin Islands
       filed a forfeiture action against the Estate along with a Criminal Activity Lien pursuant to the Criminally
       Influenced and Corrupt Organizations Act (“CICO”), effectively preventing the Estate from utilizing
       Estate assets to administer the Program.

       At the February 4, 2020 hearing in the Virgin Islands, Judge Hermon-Purcell informed everyone that the
       Attorney General’s lien precluded the Court from allowing the Program to proceed and urged the Estate
       to meet with the Attorney General in an effort to resolve their disagreements to the extent necessary to
       allow the Program to move forward. The Attorney General expressed that she did not wish to impede
       the establishment of the Program, rather, she felt compelled to seek improvements to the Program to
         Case 1:19-cv-11869-MKV-DCF Document 27 Filed 04/15/20 Page 2 of 4
April 15, 2020
Page 2

ensure that its administration is both fair to the victims and independent from the Estate. In furtherance
of that position, on February 10, the Attorney General wrote a letter to the Estate, outlining eleven
substantive concerns about the manner in which the proposed Program was structured. Summarily, the
Attorney General’s main concerns centered on the following: (a) the independence of the Program
Designers and Administrator, who were unilaterally selected by the Estate; (b) ensuring that assets would
be preserved for victims who opted out of the program or came forward in the future to make sure that
opting out of the Program was a meaningful option; and (c) the scope of the releases required of victims
who participated in the program and their ability, and the ability of other witnesses, to cooperate with
law enforcement. After careful consideration, including in-person meetings with several of Mr. Epstein’s
victims and counsel for many victims who flew back to the USVI, the Attorney General agreed to a
partial lifting of her lien to allow for the immediate and effective implementation of the Program if the
Estate would agree to certain improvements in the Program protocol.

While it is true that counsel for the victims agreed with the Program moving forward as it was prior to
the Attorney General’s intervention, there were certain components of the Program that facially appeared
to favor the Estate to the prejudice of the victims. The most obvious example of this is that the Estate
unilaterally chose the Program Designers and Program Administrator, refusing to allow the victims or
counsel any input in that selection process despite many requests for same. This issue was raised as a
problem in front of Your Honor at the joint hearing on February 11, 2020. Your Honor even suggested
at that hearing that if the appearance of the Program was going to be one of fairness, then the victims
and their counsel should have some input in the selection process of the Administrator. The Estate did
not listen, which only heightened the concerns of the Attorney General.

We agree with the Attorney General that a Program of this nature requires excellent administration. For
that reason, after meeting with and working with her for many months, the undersigned counsel gained
confidence in the Estate selected Administrator, Jordana Feldman, and believes she is best suited to serve
in the role of Program Administrator. The Attorney General, however, has taken great issue with the
independence of the Program based on the fact that Ms. Feldman and the Program Designers—Ken
Feinberg and Camille Biros—were unilaterally selected by the Estate without input from the victims.
After much deliberation, and at the urging of the undersigned, the Attorney General agreed that her
impartiality concerns could be meaningfully satisfied so long as the Estate would agree to add a victim-
selected Administrator to serve alongside Ms. Feldman.

We recommended Professor Marci Hamilton, as she is the foremost expert on child sexual abuse in the
country. Professor Hamilton has a wealth of knowledge and experience in the area of sexual abuse and
would be an indispensable asset to the Program. Professor Hamilton has an unparalleled understanding
of the dynamics of sexual abuse, common responses to sexual abuse, and the impact of sexual abuse on
victims. Because of Ms. Hamilton’s unimpeachable record as an expert on the topic, the suggestion of
adding her to the Program was ultimately accepted by the Attorney General and also by the Estate, the
Program Designers, and the Program Administrator.

This agreement was promising, although Ms. Hamilton’s precise role had not been defined. In an effort
to ensure that Professor Hamilton’s expertise is utilized to the fullest extent possible, the Attorney
General wanted Professor Hamilton to have equal decision-making authority and for each claim to be
decided by a consensus agreement between Ms. Feldman and Professor Hamilton. The Estate rejected
that notion outright claiming that any disagreement would delay what was designed to be an efficient
         Case 1:19-cv-11869-MKV-DCF Document 27 Filed 04/15/20 Page 3 of 4
April 15, 2020
Page 3

process. Instead, the Estate proposed that Ms. Hamilton would be available to consult with Ms. Feldman
on an as-needed basis.

On March 5, 2020, counsel for the Estate, counsel for the Attorney General, the undersigned counsel,
and the Program Administrator met in Miami, Florida in an effort to resolve all outstanding issues to
allow the Program to move forward, including to reach an agreement for Marci Hamilton’s role in the
Program. After the meeting, the undersigned believed all parties had agreed that Professor Hamilton
would be a Program Consultant with the ability to make a meaningful impact on the Program, but that
all final claim decisions would rest exclusively with Ms. Feldman. Again, counsel for the victims found
this agreement to be hopeful—albeit far from the Attorney General’s original demand—as Professor
Hamilton would be able to provide input and valuable information on sexual abuse that would assist in
the evaluation of the claims.

After the Miami meeting, varying role descriptions remained pending for Professor Hamilton. The
Attorney General and the victims merely requested that in order to serve as a meaningful Consultant to
the Program, Professor Hamilton should be permitted to review the claimant’s files and provide
information to Ms. Feldman before evaluation decisions were made, understanding that Ms. Feldman
could choose to completely ignore any opinions or suggestions Ms. Hamilton made and that the ultimate
decision will rest exclusively with Ms. Feldman. The Estate rejected outright the idea of allowing
Professor Hamilton to have access to the claimant files, and instead maintained that Professor Hamilton
would only be utilized to answer any general questions that may arise, if someone ever decided to call
her with a question. With confidence that Professor Hamilton’s involvement would enhance the quality
of the Program and serve as an additional protection for the victims, the Attorney General reluctantly
agreed to allow the Program to proceed notwithstanding the Estate’s refusal to allow Professor Hamilton
to have decision making authority or even access to the view claimants Program files, so long as the
Program mandated periodic meetings between Ms. Feldman and Professor Hamilton. The Estate and
Attorney General agreed to bi-monthly meetings between the two, resolving the issue.

In addition to the inclusion of Professor Hamilton as a Program Consultant and referral source for
counseling or other services to victims, all parties have agreed to make additional enhancements to the
Program including: 1) the probate court in the Virgin Islands will be responsible for approving and
overseeing the expenses in operating the Program, 2) information provided by victims during the
administration of the Program will be maintained as confidential and not be shared with the Estate or
used against victims in defending claims, 3) the Program will report to the probate court on an aggregate
basis the number and amount of claims awarded, and 4) a Victim Set-Aside Fund will be established
with guaranteed minimum funding of $25 million as a floor for victims who opt out of the Program or
who emerge within eighteen months of the Program’s launch.

After what has turned into many months of time and effort expended to reach an agreement wherein the
Attorney General would allow the Program to move forward, all parties—the Estate, the Attorney
General, and counsel for many of the victims—did in fact agree on all aspects of the Program with the
exception of the language of the proposed release to be signed by claimants. Both the Attorney General
and the victims have asked that the release not include individual sex abusers aside from Jeffrey
Epstein. Unfortunately, the Estate has remained steadfast in its position to require claimants resolving
claims through the Program to release all abusers related to Epstein, making it clear that the release is
designed in part to protect any criminal associated with the Epstein enterprise. While the victims do not
         Case 1:19-cv-11869-MKV-DCF Document 27 Filed 04/15/20 Page 4 of 4
April 15, 2020
Page 4

believe this makes the statement the Estate should want to make, the Estate has claimed to do so in an
effort to uphold their fiduciary duties. We recognize that the Program is whatever the Estate wants it to
be and that if any victim does not want to release other criminals associated with Mr. Epstein then she
can reject any offer made to her on that point.

In an effort to begin obtaining justice and compensation for our clients as soon as possible, counsel for
the victims have agreed to move forward with the Program using the release as drafted with the intention
of negotiating the finer points of the release if and when such negotiation becomes necessary during the
Program process. Such agreement to relent only came after multiple efforts for compromise were offered
by both the Attorney General and the victims—all of which were rejected by the Estate. Despite our
urging, the Attorney General has expressed that she cannot allow a Program to go forward that on its
face aims to protect other criminals who abused young women unless the probate court in the Virgin
Islands rules that the Program should move forward with the current release over her objection.

As we have expressed to the Attorney General, the reality is that the Estate had no obligation to create a
Program at all. The nature of many of these programs is that it is done for the benefit of the entity
establishing the program—in this case the Estate. The Estate has not hidden behind that fact. The Estate
had no obligation to consider the victims in choosing the Program Designers and Administrator. That
decision to make a unilateral selection caused problems and made everyone skeptical from the very
beginning. However, this is the Estate’s Program and the Estate’s rules. Recognizing that, we have
assured the Attorney General that the victims are going into the Program eyes-wide-open, knowing that
it is a Program designed by the Estate to protect the Estate and others. However, we have confidence
and trust in the Program Administrator and her independence from the Estate and the fact that the
claimants will have lawyers to advise them about the pros and cons of any settlement, including what
she may be giving up. In that sense, the Program as designed, despite a less than optimal proposed
release, is better than no program at all.

This court has always been keenly interested in the Program that the Estate has touted so strongly at
every hearing. We felt that it was necessary to provide this Court with a brief, yet detailed, overview of
the current status of the Attorney General’s lien and the negotiations as they relate to the Program. In
an effort to finally obtain justice for many of Jeffrey Epstein’s victims, we again request that this Court
urge the Estate and the Attorney General alike to finalize their agreement so that the Attorney General
will lift her lien and allow for the Program to go forward.

EDWARDS POTTINGER


_________________________________
Bradley Edwards



_________________________________
Brittany Henderson
